This is an application for a writ of error to a judgment of the Court of Civil Appeals affirming a judgment of the County Court. The suit was to recover compensation for services rendered by the plaintiff for the defendant, the applicant for the writ. In order to show jurisdiction in this court, it is alleged in the application, in effect, that it is a case which involves "the construction and application of the Constitution of the State of Texas." If this had been a case over which the District Court had exclusive jurisdiction, and if the judgment of the trial court had been reversed and the cause remanded by the Court of Civil Appeals, then the fact that the construction and application of the Constitution was involved would have given this court jurisdiction, notwithstanding the reversal of the judgment and the remand of the cause. See "Act to organize the Supreme Court," approved April 13, 1892, article 1011a (2). Section *Page 641 
5 of the "Act to organize the Courts of Civil Appeals," approved April 13, 1892, provides, among other things, that the judgment of the Courts of Civil Appeals shall be conclusive, and that no writ of error shall lie thereto "in any civil case appealed from a County Court, * * * except in probate matters and in cases involving the revenue laws of the State, or the validity of a statute." It appears from the petition for the writ of error that the construction and application of a statute may be involved, but not its validity.
This court is without jurisdiction, and the application is therefore dismissed.
Application dimissed.
Delivered April 11, 1895.